Smosr, J.
delivered the opinion of the court.
This is a suit against several indorsers of a promissory note duly protested for non-payment. The defendant, Forgay, admitted his signature and pleaded the general issue; there was judgment against him in the court below, and he appealed.
The certificate of the notary proves that the protest of the note was regularly notified to the indorsers, and that notice of its dishonor was delivered to the defendant, Forgay, personally. It is evident that this appeal wSs taken for delay, and the damages prayed for by the appellee must, therefore, be allowed.
It is therefore ordered, adjudged and decreed, that the judgment of the commercial court be affirmed with ten per cent, damages on the amount of the note sued on, and costs in both courts.